Citation Nr: 1515568	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-36 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected pes planus and residuals of right fifth toe infection status post incision and drainage and removal of toenail with scar.

3.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus, type II, as well as service-connected pes planus and residuals of right fifth toe infection status post incision and drainage and removal of toenail with scar.

4.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of right fifth toe infection status post incision and drainage and removal of toenail with scar.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and from June 1977 to March 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, January 2010, June 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In August 2011, the RO increased the Veteran's evaluation for service-connected right fifth toe disability to 10 percent, effective March 23, 2009.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for diabetes mellitus, peripheral vascular disease as well as entitlement to increased disability ratings for bilateral pes planus and a right fifth toe disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; tinnitus, which is an organic disease of the nervous system, with a one year presumptive period, is a listed disease.  38 U.S.C.A. §§ 1101(3) , 1112(a); 38 C.F.R. §§ 3.307(a) , 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that service connection for tinnitus is warranted because he incurred such a disorder as a result of his military service, specifically due to his duties as a water supply specialist which involved exposure to high levels of noise due to working with loud machines that purified the drinking water.  See, e.g., the October 2014 Board hearing transcript, pgs. 5-7, 11.  He also testified that he has experienced tinnitus since discharge from service. 

As an initial matter, the Veteran's service personnel records reflect that he served as a water supply specialist during service, and has no reason to doubt the Veteran's statements regarding his exposure to loud noise from working with machines that purified the drinking water.  Therefore, the Board finds that excessive noise exposure in service has been sufficiently established.

As significant noise exposure based on the Veteran's military occupational specialty (MOS) has been established, and the Board acknowledges the credible and competent testimony of the Veteran regarding experiencing tinnitus during service and since service.  In this regard, the Board emphasizes that lay persons such as the Veteran are competent to report certain conditions capable of lay observation, such as tinnitus (ringing in the ears).  See Charles v. Prinicipi, 16 Vet. App. 370 (2002).  The Board also notes that the evidence of record is absent any indication that the Veteran's tinnitus is not related to his military service.  Indeed, the Board has no reason to disbelieve the Veteran's contentions regarding a continuity of symptomatology since service, which are consistent with the evidence of record.  Therefore, having found that the evidence is at least in equipoise with regard to whether the Veteran's tinnitus had its onset in service or is otherwise related to his active service, the Board will grant the claim.

In sum, having resolved all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5017(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Service connection for diabetes mellitus and peripheral vascular disease

The Veteran contends that he has diabetes mellitus and peripheral vascular disease related to his military service, or alternatively his service-connected pes planus and right fifth toe disabilities.  See the October 2014 Board hearing transcript, pgs. 30, 31-33.  He also indicated at the October 2014 Board hearing that his peripheral vascular disease is due to his diabetes.

The Board notes that the medical evidence documents current diagnoses of diabetes mellitus and peripheral vascular disease.  See, e.g., a VA treatment record dated June 2009.  The Veteran's service treatment records are absent complaints of or treatment for diabetes or peripheral vascular disease.  However, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diabetes and peripheral vascular disease and his service-connected bilateral pes planus and right fifth toe disability.  As such, the Board is of the opinion that a VA examination would be probative in ascertaining the etiology of the Veteran's diabetes and peripheral vascular disease.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that the Veteran has not been provided appropriate VCAA notice in regard to establishing service connection on a secondary basis.  On remand, he should be provided notice of such.

Additionally, at the October 2014 Board hearing, the Veteran asserted that in addition to serving on active duty from May 1975 to September 1975 and from June 1977 to March 1979, he also served on active duty from 1979 to 1981.  The Board observes that a DD 214 is not of record verifying this period of service, nor do the remainder of service personnel records currently associated with the claims folder verify such although they do indicate that he was assigned to United States Army Reserve Control Group in March 1979 and that he was discharged from the Ready Reserve in March 1981.  This does not foreclose the possibility that he had active service during this period.  Accordingly, on remand, the AOJ should verify whether the Veteran had a period of active service between 1979 to 1981 and obtain all service treatment records during this period following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Higher evaluations for bilateral pes planus and right fifth toe disability

The Veteran was last afforded a VA examination in March 2011 as to his right fifth toe and bilateral pes planus disabilities.  At the October 2014 Board hearing, the Veteran testified that these disabilities have worsened since the March 2011 VA examination.  With regard to the right fifth toe, the Veteran testified that he has increased pain in the toe during cold weather as well as increased numbness and soreness which requires him to wear orthotics.  See the October 2014 Board hearing transcript, pgs. 14-15.  He also indicated that he has difficulty maintaining his balance due to the right fifth toe pain.  Id. at pgs. 16-17.  With respect to the bilateral pes planus, the Veteran testified that he has increased pain in his feet due to the pes planus and that he has difficulty finding comfortable inserts due to the foot pain.  Based on the Veteran's report of a worsening of his right fifth toe and bilateral pes planus symptoms since the March 2011 VA examination, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's right fifth toe and bilateral pes planus disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

TDIU

The claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection for diabetes and peripheral vascular disease as well as entitlement to increased disability ratings for a right fifth toe disability and bilateral pes planus.  In other words, development of the Veteran's service connection and increased rating claims may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the required notice as to how to establish service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.

2. Verify whether the Veteran served on active duty between 1979 to 1981, and, if so, obtain any outstanding service treatment records covering such period of service.  

3. Take appropriate steps to contact the Veteran and request that he provide or authorize the release of any outstanding treatment records that are relevant to the pending claims.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record.  

4. Obtain any VA treatment records pertaining to the claims remanded herein that are not currently associated with the Veteran's claims folder.  

5. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his peripheral vascular disease and diabetes mellitus, type II.  The claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Also, the examiner is asked to provide an assessment of the functional impairment associated with the Veteran's diabetes mellitus and peripheral vascular disease which may affect the ability to function and perform tasks in a work setting.   

Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus is related to his active military service.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diabetes mellitus is due to or caused by his right fifth toe disability and/or his bilateral pes planus.

c. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diabetes mellitus is aggravated by his right fifth toe disability and/or pes planus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral pes planus and right fifth toe disability.  

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral vascular disease is related to his active military service.

e.  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral vascular disease is due to or caused by his right fifth toe disability and/or his bilateral pes planus (and/or diabetes mellitus if this disability is service connected on a direct or secondary basis).

f. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral vascular disease is aggravated by his right fifth toe disability and/or pes planus (and/or diabetes mellitus if this disability is service connected on a direct or secondary basis).  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral pes planus and right fifth toe disability (and diabetes mellitus if service connected).

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

6. Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected right fifth toe and bilateral pes planus disabilities.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the Veteran's service-connected right fifth toe and bilateral pes planus disabilities must be reported in detail. 

Also, the examiner is asked to provide an assessment of the functional impairment associated with the Veteran's right fifth toe and bilateral pes planus disabilities as related to the Veteran's ability to function and perform tasks in a work setting.

A full and complete rationale for any opinions expressed is required.

7. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


